 



Exhibit 10.04
(FISHER SCIENTIFIC INTERNATIONAL INC. LOGO) [b58215fssab5821500.gif]

     
To:
  Holders of September 26, 2003 Option Awards
 
   
Date:
  December 19, 2005
 
   
RE:
  September 2003 Options

 
On September 26, 2003, you received options to purchase Fisher Scientific
International Inc. common stock. The option agreement between you and the
Company required that you hold for a period of one year any share of common
stock received upon exercise of any such option.
We are pleased to inform you that the Compensation Committee of Fisher
Scientific International Inc. has elected to drop the one year post exercise
holding requirement. It is our hope that this change will enhance your ability
to purchase Company stock. The Company has made no other changes to the option
agreement.
Please remember that any exercise of options is subject to the Company’s Policy
Statement on Trading in Company and Other Securities by Company Officers,
Employees and Directors, which prohibits, among other things, dealing in Company
stock until the trading window opens in the first quarter of 2006. The actual
date on which the window opens will not be determined until early 2006.
If you have any questions, please contact the Stock Plan Administrator in the
Hampton office.

